DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 09/03/2021.  Claims 1-32 are pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 26 and 28-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aliamiri (U.S. 2020/0201434).
Regarding claim 1, Aliamiri teaches: A system (abstract... “bioresponsive virtual reality system”) comprising: 
an extended reality system configured to: be worn by a user (head-mounted display (HMD) 10 in Fig. 1), and provide the user with an extended reality experience ([0059] ... “modifies the displayed content (e.g., the displayed virtual reality environment”); and 
a brain interface system configured to: be worn by the user concurrently with the extended reality system (see Fig. 2; [0050] ... “The electrodes 12.1, 12.2, and 12.3 in the electrode cap 11 may monitor the electrical activity of the brain of user 1”), and 
acquire one or more brain activity measurements while the extended reality experience is being provided to the user ([0059] ... “As will be further described below, the processor 30 receives the output of the sensors, calculates (e.g., measures and/or characterizes) the affective status of the user 1 based on the received sensor signals (e.g., determines the calculated affective state of user 1), and modifies the displayed content (e.g., the displayed virtual reality environment, the visual stimulus, and/or the displayed images) to put the user 1 into a target affective state or to maintain the user 1 in the target affective state. This method of modifying the displayed virtual reality environment based on biophysiological feedback from the user 1 may be referred to as bioresponsive virtual reality”).

Regarding claim 3, Aliamiri teaches the invention of claim 1 as discussed above. Aliamiri further teaches: a processing system configured to control a parameter of the extended reality experience based on the one or more brain activity measurements ([0037]... “a bioresponsive virtual reality system includes a head-mounted display device that provides a user with a three-dimensional virtual reality environment, a controller for interacting with the virtual reality environment, and a plurality of biophysiological sensors for monitoring the user's arousal and/or valance levels. During use, the bioresponsive virtual reality system monitors the output of the biophysiological sensors to calculate the user's affective state and may vary the presented (or displayed) virtual reality environment to move the user into a target affective state”).

Regarding claim 4, Aliamiri teaches the invention of claim 1 as discussed above. Aliamiri further teaches: wherein the extended reality experience comprises an immersive virtual reality experience ([0047] ... “The memory may store thereon instructions that, when executed by the processor, cause the processor to drive the display device to display content, such as images for an immersive virtual reality environment”).

Regarding claim 26, Aliamiri (abstract... “bioresponsive virtual reality system”) teaches: A system comprising: 
a memory storing instructions ([0015] ... “memory stores instructions”); and 
a processor communicatively coupled to the memory and configured to execute the instructions ([0015]... “a processor and a memory connected to the processor; a head-mounted display including a display device, the head-mounted display device being configured to present a three-dimensional virtual reality environment to a user; and a plurality of bioresponsive sensors connected to the processor. The memory stores instructions that, when executed by the processor, cause the processor to”) to: 
transmit a first command, to an extended reality system configured to be worn by a user (head-mounted display (HMD) 10 in Fig. 1), for the extended reality system to provide the user with an extended reality experience ([0059]... “modifies the displayed content (e.g., the displayed virtual reality environment”); 
transmit a second command, to a brain interface system configured to be worn concurrently with the extended reality system (see Fig. 2; [0050].. “The electrodes 12.1, 12.2, and 12.3 in the electrode cap 11 may monitor the electrical activity of the brain of user 1”), for the brain interface system to acquire one or more brain activity measurements while the extended reality experience is being provided to the user ([0059]... “As will be further described below, the processor 30 receives the output of the sensors, calculates (e.g., measures and/or characterizes) the affective status of the user 1 based on the received sensor signals (e.g., determines the calculated affective state of user 1), and modifies the displayed content (e.g., the displayed virtual reality environment, the visual stimulus, and/or the displayed images) to put the user 1 into a target affective state or to maintain the user 1 in the target affective state. This method of modifying the displayed virtual reality environment based on biophysiological feedback from the user 1 may be referred to as bioresponsive virtual reality”); 
receive, from the brain interface system, measurement data representative of the one or more brain activity measurements ([0059]... “As will be further described below, the processor 30 receives the output of the sensors, calculates (e.g., measures and/or characterizes) the affective status of the user 1 based on the received sensor signals (e.g., determines the calculated affective state of user 1); and 
perform an operation based on the measurement data ([0059]... “... modifies the displayed content (e.g., the displayed virtual reality environment, the visual stimulus, and/or the displayed images) to put the user 1 into a target affective state or to maintain the user 1 in the target affective state. This method of modifying the displayed virtual reality environment based on biophysiological feedback from the user 1 may be referred to as bioresponsive virtual reality”).

Regarding claim 28, Aliamiri teaches the invention of claim 26 as discussed above. Aliamiri further teaches: wherein the performing of the operation comprises controlling a parameter of the extended reality experience ([0037]... “a bioresponsive virtual reality system includes a head-mounted display device that provides a user with a three-dimensional virtual reality environment, a controller for interacting with the virtual reality environment, and a plurality of biophysiological sensors for monitoring the user's arousal and/or valance levels. During use, the bioresponsive virtual reality system monitors the output of the biophysiological sensors to calculate the user's affective state and may vary the presented (or displayed) virtual reality environment to move the user into a target affective state”).

Regarding claim 29, Aliamiri teaches the invention of claim 26 as discussed above. Aliamiri further teaches: wherein the performing of the operation comprises presenting graphical content showing a region of the brain that is activated in response to an event that occurs during the extended reality experience ([0050]... “By monitoring brain wave activity at different areas of the brain of user 1, aspects of the emotional state of user 1 can be determined. FIG. 3 shows EEG results indicating different emotional states of the user 1”)

Claim 30-32 are method claims of the system claims of claims 26, 28 and 29 respectively. As such, claims 30-32 are similar in scope and content to claims 26, 28 and 29 above, and is therefore rejected under similar rationale as presented against claim 26, 28 and 29 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliamiri (U.S. 2020/0201434) in view of Aimone (U.S. 2019/0033914).
Regarding claim 2, Aliamiri teaches the invention of claim 1 as discussed above. Aliamiri does not explicitly teach: a remote neuroscience analysis management system communicatively coupled to one or more of the brain interface system or the extended reality system and configured to: transmit experiment data to one or more of the brain interface system or the extended reality system, the experiment data representative of a neuroscience experiment to be performed on the user using the brain interface system and the extended reality system; and receive results data from one or more of the brain interface system or the extended reality system, the results data representative of one or more results of the neuroscience experiment.
However, Aimone teaches: a remote neuroscience analysis management system communicatively coupled to one or more of the brain interface system or the extended reality system and configured to: transmit experiment data to one or more of the brain interface system or the extended reality system, the experiment data representative of a neuroscience experiment to be performed on the user using the brain interface system and the extended reality system; and receive results data from one or more of the brain interface system or the extended reality system, the results data representative of one or more results of the neuroscience experiment ([0115]... “The system may permit a range of inputs that together provide greater responsiveness, effects in the VR environment, feedback or a combination thereof, including brain state inputs and other inputs in combination, for example: 1) noticing something salient, 2) focus, 3) attention, 4) head orientation, and 5) eye gaze. In this example, these inputs are processed by the VR system, and the output may include 1) an environmental response, 2) the user's position in the simulated 3D space, and 3) the user's velocity. In this example, a participant may have a wearable device 1202 with bio-signal sensors and a display to provide a VR environment with a participant view 1208. A researcher may have a device 1210 with a display to provide a researcher view 1204, 1206 that may update or modify based on the user state score of the participant to provide feedback to the participant and/or researcher”; also see [0153]-[0156]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Aliamiri to incorporate the teaching of Aimone to configure a remote neuroscience analysis management system communicatively coupled to one or more of the brain interface system or the extended reality system and configured to: transmit experiment data to one or more of the brain interface system or the extended reality system, the experiment data representative of a neuroscience experiment to be performed on the user using the brain interface system and the extended reality system; and receive results data from one or more of the brain interface system or the extended reality system, the results data representative of one or more results of the neuroscience experiment. The motivation of combining these analogous arts is to provide enhanced training applications ([0025]).

Regarding claim 5, Aliamiri teaches the invention of claim 1 as discussed above. Aliamiri does not explicitly teach: wherein the extended reality experience comprises a non-immersive augmented reality experience.
However, Aimone teaches: wherein the extended reality experience comprises a non-immersive augmented reality experience ([0028]... “FIG. 1 is a schematic illustration of a bioresponsive virtual reality system including a head-mounted display (HMD) on a user”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Aliamiri to incorporate the teaching of Aimone to configure the extended reality experience to comprise a non-immersive augmented reality experience. The motivation of combining these analogous arts is to provide enhanced training applications ([0025]).

Regarding claim 27, Aliamiri teaches the invention of claim 26 as discussed above. Aliamiri does not explicitly teach: wherein the transmitting of the first and second commands comprises transmitting the first and second commands by way of a network. 
However, Aimone teaches: wherein the transmitting of the first and second commands comprises transmitting the first and second commands by way of a network ([0054]... “The other computing device 160 may also be a server over the Internet or other network”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Aliamiri to incorporate the teaching of Aimone to configure the transmitting of the first and second commands to comprise transmitting the first and second commands by way of a network. The motivation of combining these analogous arts is to provide enhanced training applications ([0025]).

Claim(s) 6, 10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliamiri (U.S. 2020/0201434) in view of Ritchey (U.S. 2015/0324692).
Regarding claim 6, Aliamiri teaches the invention of claim 1 as discussed above. Aliamiri does not explicitly teach: wherein the brain interface system comprises an optical measurement system configured to perform optical-based brain data acquisition operations.
However, Ritchey teaches: wherein the brain interface system comprises an optical measurement system configured to perform optical-based brain data acquisition operations ([0176] ... “sensor module 109 includes a brain activity sensing unit 73 that is comprised of at least one of the following: a near-infrared imaging (fNIR) unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Aliamiri to incorporate the teaching of Ritchey to configure the brain interface system to comprise an optical measurement system to perform optical-based brain data acquisition operations. The motivation of combining these analogous arts is to develop a human internal to external correlation of conscious percepts relative to a particular being realized in a system and method for personnel data logging and memory enhancement ([0004]).

Regarding claim 10, Aliamiri teaches the invention of claim 1 as discussed above. Aliamiri does not explicitly teach wherein the brain interface system comprises a multimodal measurement system configured to perform optical- based brain data acquisition operations and electrical-based brain data acquisition operations.
However, Ritchey teaches: wherein the brain interface system comprises a multimodal measurement system configured to perform optical- based brain data acquisition operations ([0176]... “sensor module 109 includes a brain activity sensing unit 73 that is comprised of at least one of the following: a near-infrared imaging (fNIR) unit) and electrical-based brain data acquisition operations ([0298]... “Alternatively and additionally, an electrical stimulation electrode 303 is incorporated into the microchip. The purpose of the electrode is to stimulate an adjacent area of the brain in proximity to the microchip. The electrical signal emitted from the electrode is indicated by a solid arrow 314. The electrical stimulation is done by the electrode emitting an electrical signal into the brain”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Aliamiri to incorporate the teaching of Ritchey to configure the brain interface system to comprise a multimodal measurement system configured to perform optical- based brain data acquisition operations and electrical-based brain data acquisition operations. The motivation of combining these analogous arts is to develop a human internal to external correlation of conscious percepts relative to a particular being realized in a system and method for personnel data logging and memory enhancement ([0004]).

Regarding claim 15, Aliamiri teaches the invention of claim 1 as discussed above. Aliamiri does not explicitly teach: wherein the brain interface system comprises a magnetic field measurement system configured to perform magnetic field-based brain data acquisition operations.
However, Ritchey teaches: wherein the brain interface system comprises a magnetic field measurement system configured to perform magnetic field-based brain data acquisition operations ([0208] ... “the internal portion of the head worn system includes brain activity sensor unit 40 comprising an Atomic Magnetrometer Resonance (AMR) 37 system with one or more arrays of atomic magnetrometer sensors units that detect the relaxation of the magnetic field induced”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Aliamiri to incorporate the teaching of Ritchey to configure the brain interface system to comprise a magnetic field measurement system to perform magnetic field-based brain data acquisition operations. The motivation of combining these analogous arts is to develop a human internal to external correlation of conscious percepts relative to a particular being realized in a system and method for personnel data logging and memory enhancement ([0004]).

Regarding claim 16, the combination of Aliamiri and Ritchey teaches the invention of claim 15 as discussed above. Ritchey further teaches: wherein the brain interface system comprises a magnetic field measurement system configured to perform magnetic field-based brain data acquisition operations ([0208] ... “the internal portion of the head worn system includes brain activity sensor unit 40 comprising an Atomic Magnetrometer Resonance (AMR) 37 system with one or more arrays of atomic magnetrometer sensors units that detect the relaxation of the magnetic field induced”).

Claim(s) 7-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliamiri (U.S. 2020/0201434) in view of Ritchey (U.S. 2015/0324692) as applied to claim 6 above, and further in view of  Horstmeyer (U.S. 2019/0388018).
Regarding claim 7, the combination of Aliamiri and Ritchey teaches the invention of claim 6 as discussed above. Ritchey further teaches: wherein the optical measurement system comprises: a wearable assembly configured to be worn by the user and comprising: a plurality of light sources each configured to emit light directed at a brain of the user, and a plurality of detectors configured to detect arrival times for photons of the light after the light is scattered by the brain ([0176]... “Brain activity sensing is accomplished by sensors in the headgear. Sensor readings are read out from the headgear and transmitted to the smartphone for processing and storage. In FIG. 1b sensor module 109 includes a brain activity sensing unit 73 that is comprised of at least one of the following: a near-infrared imaging (fNIR) unit”; [0200]... “Bi-directional arrows in the diagram emanating from the brain activity sensor system indicate that the brain activity sensor emits signals and collects return signals to sense brain activity. Bi-directional arrows 49 in the diagram emanating to and from the integrated display and panoramic camera system indicate illumination outward of the display and inward collection of image signatures by the panoramic camera system”).
The combination of Aliamiri and Ritchey does not explicitly teach: wherein the optical measurement system comprises: a plurality of light sources each configured to emit light directed at a brain of the user, and a plurality of detectors configured to detect arrival times for photons of the light after the light is scattered by the brain.
However, Horstmeyer teaches: wherein the optical measurement system comprises: a plurality of light sources each configured to emit light directed at a brain of the user, and a plurality of detectors configured to detect arrival times for photons of the light after the light is scattered by the brain ([0004]... “The photodetector detects individual photons in the light that exits the head. The correlator keeps track of the arrival times of all photons detected by the photodetector and derives an intensity correlation function from temporal separations between the photons).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Aliamiri to incorporate the teaching of Ritchey to configure the brain interface system to comprise an optical measurement system to perform optical-based brain data acquisition operations. The motivation of combining these analogous arts is to develop provide more accurate, useful, and distinguishing measures of brain activity than correlation measures generated by conventional DCS systems that are only temporally based ([0024]).

Regarding claim 8, the combination of Aliamiri, Ritchey and Horstmeyer teaches the invention of claim 7 as discussed above. Horstmeyer further teaches: Horstmeyer further teaches: wherein the wearable assembly further comprises: a first module comprising a first light source included in the plurality of light sources and a first set of detectors included in the plurality of detectors; and a second module physically distinct from the first module and comprising a second light source included in the plurality of light sources and a second set of detectors included in the plurality of detectors ([0073]-[0074]... “FIG. 9 shows an alternative configuration 900 of DCS system 800. In configuration 900, light source assembly 806 is implemented by multiple light sources 901-1 and 902-2. Light source 902-1 is configured to output optical beam 810-1 and light source 902-2 is configured to output optical beam 810-2. In this configuration, each light source 902 may be controlled by controller unit 804 to output optical beams having different wavelengths and/or other characteristics.
[0074] For example, optical beams 810-1 and 810-2 may have different wavelengths. Photodetector arrays 802 may detect this light in series or in parallel and then perform a suitable post-processing step to obtain more information about the decorrelation signal than would be possible from measuring a single wavelength. For example, light sources 902-1 and 902-2 may be turned on one at a time in series and photodetector arrays 802 together with processor 808 may detect the light, digitize the resulting electronic signals, and generate correlation maps for each wavelength. A separate computing device (not shown) may determine a multi-wavelength weighted combination, which may be used to help better isolate decorrelation signal that arises from only scattering changes, as opposed to scattering and absorption and blood flow changes. This extension to two light sources 902 is generalizable to three or more light sources distributed across the body”).

Regarding claim 9, the combination of Aliamiri, Ritchey and Horstmeyer teaches the invention of claim 8 as discussed above. Horstmeyer does not explicitly teach: wherein the first and second modules are configured to be removably attached to the wearable assembly. However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the first and second modules to be removably attached to the wearable assembly, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.


Regarding claim 11, the combination of Aliamiri and Ritchey teaches the invention of claim 10 as discussed above. The combination of Aliamiri and Ritchey, as modified above, further teaches: wherein the multimodal measurement system comprises: a wearable assembly configured to be worn by the user and comprising: a plurality of light sources each configured to emit light directed at a brain of the user, a plurality of detectors (Ritchey, [0176]... “Brain activity sensing is accomplished by sensors in the headgear. Sensor readings are read out from the headgear and transmitted to the smartphone for processing and storage. In FIG. 1b sensor module 109 includes a brain activity sensing unit 73 that is comprised of at least one of the following: a near-infrared imaging (fNIR) unit”; [0200] ... “Bi-directional arrows in the diagram emanating from the brain activity sensor system indicate that the brain activity sensor emits signals and collects return signals to sense brain activity. Bi-directional arrows 49 in the diagram emanating to and from the integrated display and panoramic camera system indicate illumination outward of the display and inward collection of image signatures by the panoramic camera system”), a plurality of electrodes configured to be external to the user and detect electrical activity of the brain (Aliamiri, [0050]... “The electrodes 12.1, 12.2, and 12.3 in the electrode cap 11 may monitor the electrical activity of the brain of user 1”).
The combination of Aliamiri and Ritchey does not explicitly teach: a plurality of detectors configured to detect arrival times for photons of the light after the light is scattered by the brain.
However, Horstmeyer teaches: a plurality of detectors configured to detect arrival times for photons of the light after the light is scattered by the brain ([0004] ... “The photodetector detects individual photons in the light that exits the head. The correlator keeps track of the arrival times of all photons detected by the photodetector and derives an intensity correlation function from temporal separations between the photons).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Aliamiri to incorporate the teaching of Ritchey to configure a plurality of detectors to detect arrival times for photons of the light after the light is scattered by the brain. The motivation of combining these analogous arts is to develop provide more accurate, useful, and distinguishing measures of brain activity than correlation measures generated by conventional DCS systems that are only temporally based ([0024]).

Regarding claim 12, the combination of Aliamiri, Ritchey and Horstmeyer teaches the invention of claim 11 as discussed above. Horstmeyer further teaches: wherein the wearable assembly further comprises: a first module comprising a first light source included in the plurality of light sources and a first set of detectors included in the plurality of detectors; and a second module physically distinct from the first module and comprising a second light source included in the plurality of light sources and a second set of detectors included in the plurality of detectors ([0073]-[0074]... “FIG. 9 shows an alternative configuration 900 of DCS system 800. In configuration 900, light source assembly 806 is implemented by multiple light sources 901-1 and 902-2. Light source 902-1 is configured to output optical beam 810-1 and light source 902-2 is configured to output optical beam 810-2. In this configuration, each light source 902 may be controlled by controller unit 804 to output optical beams having different wavelengths and/or other characteristics.
[0074] For example, optical beams 810-1 and 810-2 may have different wavelengths. Photodetector arrays 802 may detect this light in series or in parallel and then perform a suitable post-processing step to obtain more information about the decorrelation signal than would be possible from measuring a single wavelength. For example, light sources 902-1 and 902-2 may be turned on one at a time in series and photodetector arrays 802 together with processor 808 may detect the light, digitize the resulting electronic signals, and generate correlation maps for each wavelength. A separate computing device (not shown) may determine a multi-wavelength weighted combination, which may be used to help better isolate decorrelation signal that arises from only scattering changes, as opposed to scattering and absorption and blood flow changes. This extension to two light sources 902 is generalizable to three or more light sources distributed across the body”).

Regarding claim 13, the combination of Aliamiri, Ritchey and Horstmeyer teaches the invention of claim 12 as discussed above. The combination of Aliamiri, Ritchey and Horstmeyer, as modified above, further teaches: wherein the plurality of electrodes comprises a first electrode on a surface of the first module and a second electrode on a surface of the second module (Aliamiri, [0050] ... “The electrodes 12.1, 12.2, and 12.3 in the electrode cap 11”).

Regarding claim 14, the combination of Aliamiri, Ritchey and Horstmeyer teaches the invention of claim 13 as discussed above. The combination of Aliamiri, Ritchey and Horstmeyer, as modified above, further teaches: wherein the first electrode surrounds the first light source on the surface of the first module (Horstmeyer, see Figs. 7-9).

Allowable Subject Matter
Claims 17-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A system having all the claimed features of applicant's invention, specifically including “wherein: the extended reality system is further configured to output a timing signal while the extended reality experience is being provided to the user, the timing signal representing a plurality of timing events that occur during the extended reality experience; and the brain interface system is further configured to: receive the timing signal from the extended reality system while the extended reality experience is being provided to the user, and output measurement timestamp data representative of a temporal association of the brain activity measurements with the timing events”, as set forth in claim 17. 
Claims 18-25 are objected to by virtue of their dependency on objected claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622